UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission file number: 33-60032 Buckeye Technologies Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) IRS — Employer Identification No. 62-1518973 1001 Tillman Street, Memphis, TN38112901-320-8100 (Address of principal executive offices) (ZipCode) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one). Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox As of November 2, 2009, there were outstanding 38,740,975 Common Shares of the Registrant. 1 INDEX BUCKEYE TECHNOLOGIES INC. ITEM PAGE PART I - FINANCIAL INFORMATION 1. Financial Statements: Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2009 and 2008 3 Condensed Consolidated Balance Sheets as of September 30, 2009 and June 30, 2009 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2009 and 2008 5 Notes to Condensed Consolidated Financial Statements 6 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 3. Quantitative and Qualitative Disclosures About Market Risk 25 4. Controls and Procedures 25 5. Other Information 26 PART II - OTHER INFORMATION 6. Exhibits 26 SIGNATURES 27 2 Item 1. Financial Statements PART I - FINANCIAL INFORMATION BUCKEYE TECHNOLOGIES INC.
